MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                             Oct 15 2015, 8:33 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Elizabeth A. Houdek                                       Gregory F. Zoeller
Indianapolis, Indiana                                     Attorney General of Indiana
                                                          Gary Damon Secrest
                                                          Jonathan R. Sichtermann
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Douglas Bragg,                                           October 15, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1412-CR-878
        v.                                               Appeal from the Marion Superior
                                                         Court.
State of Indiana,                                        The Honorable Stanley Kroh, Judge
                                                         Pro Tempore.
Appellee-Plaintiff
                                                         Cause No. 49G03-1401-FA-3694




Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1412-CR-878 | October 15, 2015     Page 1 of 17
                                       STATEMENT OF THE CASE

[1]   Appellant-Defendant, Douglas Bragg (Bragg), appeals his conviction for

      criminal deviate conduct, a Class A felony, Ind. Code § 35-42-4-2 (2012) 1;

      sexual battery, a Class C felony, I.C. § 35-42-4-8 (2012); and theft, a Class D

      felony, I.C. § 34-43-4-2 (2013).


[2]   We affirm.


                                                         ISSUE

[3]   Bragg raises one issue on appeal, which we restate as: Whether the trial court

      abused its discretion when it denied Bragg’s motion to strike a prospective juror

      for cause because the juror was a deputy attorney general.


                              FACTS AND PROCEDURAL HISTORY

[4]   On January 29, 2014, the State charged Bragg with two Counts of Class A

      felony criminal deviate conduct, one Count of Class B felony criminal

      confinement, two Counts of Class C felony sexual battery, one Count of Class

      C felony intimidation, and one Count of Class D felony theft. On November 5,

      2014, the trial court conducted a jury trial.


[5]   During the venire, one of the prospective jurors volunteered that he was “not a

      law enforcement officer per se” but that he was a “deputy attorney general




      1
          This section was repealed by P.L. 158-2013, SEC. 438 and P.L. 214-2013, SEC. 37, eff. July 1, 2014.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1412-CR-878 | October 15, 2015          Page 2 of 17
      [and] a supervisor in [the] appeals division,” working very closely with the

      criminal appeals attorneys. (Conf. Transcript p. 45). As such, he felt “a little

      uncomfortable about serving as a juror.” (Conf. Tr. p. 45). When questioned

      by Bragg that he is “probably leaning towards favoring the State or being biased

      by the State,” the prospective juror responded that he had “been doing that for a

      long time [and] [s]o there’s a natural tendency probably.” (Conf. Tr. p. 84).

      When asked whether he could be fair, the prospective juror noted

              Well, I’m not sure that I would ever say that I couldn’t be entirely fair,
              but I bring to the table a lengthy experience with these kinds of things.
              And I’ve represented the State at the – you know, at the Attorney
              General’s level in many, many things.
      (Conf. Tr. p. 85). When asked by the trial court “assuming you were

      throughout here as a juror—throughout the whole trial, and at the end of the

      day, you didn’t think the State met the burden of proof, would you be able to

      enter a finding of not guilty,” the prospective juror replied, “Yes.” (Conf. Tr. p.

      96). He added, however, “I’m just uncomfortable about it from a []

      professional [] point of view.” (Conf. Tr. p. 96). After the trial court refused to

      strike the prospective juror for cause, Bragg peremptorily struck him.


[6]   Later during voir dire, Bragg used his last peremptory challenge and also

      requested to remove two other jurors for cause because they “were pretty clear

      that they did not want to be on this jury, they did not feel that they could be

      fair” even though they did say “that they would follow the instructions.” (Tr.

      p. 207). Bragg also requested an additional peremptory challenge because he

      believed that “the attorney general should have been struck for cause” so he


      Court of Appeals of Indiana | Memorandum Decision 49A02-1412-CR-878 | October 15, 2015   Page 3 of 17
      could have used it to strike another objectionable juror. (Tr. p. 207). After the

      trial court rejected the for-cause challenges and denied Bragg’s request for an

      additional challenge, Bragg declined to accept the jury venire. The trial court

      allowed Bragg to make a record of his denial. At the close of the jury trial, the

      jury returned a guilty verdict on one Count of Class A criminal deviate conduct,

      one Count of Class C felony battery, and Class D felony theft.


[7]   On November 26, 2014, the trial court sentenced Bragg to forty years executed

      with ten years suspended and three years probation for criminal deviate

      conduct, and two years executed for theft, with sentences to be served

      concurrently. The trial court merged the sexual battery charge with the

      criminal deviate conduct conviction.


[8]   Bragg now appeals. Additional facts will be provided as necessary.


                                  DISCUSSION AND DECISION

[9]   Bragg contends that he was denied the right to a fair trial because the trial court

      abused its discretion in denying his challenge for cause as to the prospective

      juror, who is a deputy attorney general and a supervisor in the appeals division.

      The decision to grant or deny a challenge for cause to a prospective juror is a

      matter within the trial court’s discretion. Kimbrough v. State, 911 N.E.2d 621,

      628 (Ind. Ct. App. 2009). We will reverse the trial court’s decision only if it is

      illogical or arbitrary. Id. Moreover, we afford considerable deference to trial

      judges regarding this decision because they see jurors firsthand and are in a

      better position to assess a juror’s ability to serve without bias and reach a

      Court of Appeals of Indiana | Memorandum Decision 49A02-1412-CR-878 | October 15, 2015   Page 4 of 17
       decision based on the law. Id. Finally, we note that the purpose of voir dire is to

       determine whether the prospective juror can render a fair and impartial verdict

       in accordance with the law and evidence. Id.


[10]   The Federal and Indiana Constitutions guarantee the right to an impartial jury.

       Ramirez v. State, 7 N.E.3d 933, 936 (Ind. 2014). But selecting impartial juries

       depends upon the parties’ discernment and the trial court’s discretion to select a

       panel of objective and unbiased jurors “who will conscientiously apply the law

       and find the facts.” Oswalt v. State, 19 N.E.3d 241, 245 (Ind. 2014) (quoting

       Wainwright v. Witt, 469 U.S. 412, 423, 105 S. Ct. 844, 83 L. Ed. 2d 841 (1985)).

       Removing prospective jurors—whether peremptorily or for cause—who cannot

       perform these tasks is the mechanism parties and trial courts use to achieve an

       impartial jury. Emmons v. State, 492 N.E.2d 303, 305 (Ind. 1986).


[11]   A juror who is biased either for or against a party may be removed for cause

       from a jury panel. I.C. § 35-37-1-5. Bias may be actual or implied. Actual bias

       arises when a factual bias for or against one of the parties is shown to exist.

       Smith v. State, 477 N.E.2d 311 (Ind. Ct. App. 1985). Implied bias, which is

       claimed by Bragg, is a bias attributable by law to a prospective juror, regardless

       of actual partiality, due to the existence of a relationship between the juror and

       one of the parties. Alvies v. State, 795 N.E.2d 493, 499 (Ind. Ct. App. 2003).


[12]   Our courts have previously inferred bias on the part of relatives of persons

       employed by the prosecutor’s office, finding the relative incompetent to serve

       on criminal jury panels. Haak v. State, 417 N.E.2d 321 (Ind. 1981); Barnes v.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1412-CR-878 | October 15, 2015   Page 5 of 17
       State, 330 N.E.2d 743 (Ind. 1975). In Haak, our supreme court held that

       implied bias existed where a prospective juror was married to an attorney who

       had accepted a deputy prosecutor’s position in the county where the case was

       being tried. Haak, 417 N.E.2d at 322. In Barnes, the court found the

       “possibility of bias,” where a juror was married to a second cousin of a member

       of the prosecutor’s staff who was slightly involved in the trial. Barnes, 330
N.E.2d at 746-47. This presumption of bias rested upon the assumption that a

       deputy prosecutor, by virtue of his employment, would identify so strongly with

       the interest of the State he would be unable to fairly adjudge its case against a

       defendant. Smith, 477 N.E.2d at 313-14. As our supreme court reasoned in

       Block v. State, 100 Ind. 357, 365 (Ind. 1885), “it is almost impossible, however

       incorruptible one may be, not to bend before the weight of interest; and the

       power of employer over employee is that of him who clothes and feeds over

       him who is fed and clothed.”


[13]   Nevertheless, I find this line of cases distinguishable from the situation at hand.

       Here, the prospective juror was not a member of—or related to a member of—

       the prosecutorial arm of the State that charges and prosecutes criminal actions,

       but rather, was employed by a different State agency, i.e., the office of the

       attorney general. While the prospective juror, as deputy attorney general,

       professed a knowledge of criminal appeals, he was not connected to the

       prosecution of the instant case and thus had no “relationship” to “one of the

       parties.” See Alvies, 795 N.E.2d at 499.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1412-CR-878 | October 15, 2015   Page 6 of 17
[14]   Furthermore, by asking its own questions and also allowing both parties to

       question the prospective juror, the trial court properly analyzed the alleged bias

       and considered the nature of the prospective juror’s presumed bias. Even

       though the prospective juror expressed some discomfort “from a professional []

       point of view,” he did not assert any bias toward Bragg. (Conf. Tr. p. 96).

       Also, I cannot find bias in the prospective juror’s statement that he had a

       “probable” “natural tendency” to favor the State. (Conf. Tr. p. 84). See, e.g.,

       Oswalt, 19 N.E.3d at 249-50 (our supreme court did not find bias where a juror

       expressed discomfort and uttered the statement that he would not want a juror

       like himself adjudicating the case). Rather, upon questioning, the prospective

       juror affirmed that he could be fair throughout the proceedings and would hold

       the State to its burden of proof. The timely disclosure of a juror’s alleged

       relationship with a witness or a party, coupled with an assertion that the juror

       will remain impartial, adequately protects a defendant’s right to an impartial

       jury. McCants v. State, 686 N.E.2d 1281, 1285 (Ind. 1997). “Our justice system

       depends on jurors who appreciate the gravity of the cases they are called upon

       to try, so long as they demonstrate a commitment to impartiality and a

       willingness to dutifully follow the court’s instructions.” Oswalt, 19 N.E.3d at

       250.


[15]   Accordingly, because I do not find presumed bias in the case of a prospective

       juror who is a deputy attorney general under the circumstances before me, I

       cannot conclude that the trial court abused its discretion in denying Bragg’s

       challenge for cause.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1412-CR-878 | October 15, 2015   Page 7 of 17
                                               CONCLUSION

[16]   Based on the foregoing, I conclude that the trial court properly denied Bragg’s

       motion to strike for cause.


[17]   Affirmed.


[18]   Bailey, J. concurs in result with separate opinion


[19]   Barnes, J. concurs in part and dissents in part with separate opinion




       Court of Appeals of Indiana | Memorandum Decision 49A02-1412-CR-878 | October 15, 2015   Page 8 of 17
                                                  IN THE
           COURT OF APPEALS OF INDIANA

       Douglas Bragg,
       Appellant-Defendant,
                                                               Court of Appeals Case No.
               v.                                              49A02-1412-CR-878


       State of Indiana,
       Appellee-Plaintiff




       Bailey, Judge, concurring in result.

[20]   I, unlike my colleague Judge Riley, believe that Prospective Juror S should have

       been dismissed for cause. However, in my view, Bragg failed to demonstrate

       that he was denied an impartial jury, consistent with our supreme court’s

       guidance in Weisheit v. State, 26 N.E.3d 3 (Ind. 2015). Thus, I write separately

       to explain my reasoning.


[21]   “Our justice system depends on jurors who appreciate the gravity of the cases

       they are called upon to try, so long as they demonstrate a commitment to

       impartiality and a willingness to dutifully follow the court’s instructions.”

       Oswalt v. State, 19 N.E.3d 241, 250 (Ind. 2014). In Oswalt, our supreme court

       reiterated: “The Federal and Indiana Constitutions guarantee the right to an

       impartial jury” and explained how the mechanism of prospective juror removal

       is used to achieve an impartial jury. Id. at 245-46. Peremptory challenges give


       Court of Appeals of Indiana | Memorandum Decision 49A02-1412-CR-878 | October 15, 2015   Page 9 of 17
       parties the nearly unqualified right to remove any prospective juror they wish,

       restricted only by the finite allotment of challenges 2 and the constitutional ban

       on racial, gender, and religious discrimination. Id. at 246. The exercise of a

       peremptory challenge is not subject to the trial court’s control, and the party

       making the challenge is not generally required to explain the underlying

       reasons. Id.


[22]   By contrast, for-cause motions are available to exclude jurors whose views

       would prevent or substantially impair the performance of his or her duties as a

       juror in accordance with the instructions given and the oath taken and thus

       violate the defendant’s Sixth Amendment rights. Id. Indiana Code section 35-

       37-1-5 and Indiana Jury Rule 17 list additional bases for removing a prospective

       juror for cause. Id. A juror removed under these constitutional or statutory

       provisions is considered an “incompetent” juror while a juror not removable for

       cause but stricken at a party’s wish is termed “objectionable.” Id. Strikes for

       cause require trial court approval, and so parties may seek appellate review of

       unsuccessful for-cause motions. Id.


[23]   We review the decision on a for-cause challenge for an abuse of discretion. Id.

       at 245. The trial court is in a unique position to observe and assess the

       demeanor of prospective jurors as they answer questions, and thus we afford




       2
        Pursuant to Indiana Jury Rule 18(a), a defendant charged with a Class A felony is entitled to ten
       peremptory challenges.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1412-CR-878 | October 15, 2015        Page 10 of 17
       substantial deference to the trial court’s decision. Id. Error is found only if the

       decision is illogical or arbitrary. Id.


[24]   Reversible error occurs only when the error has prejudiced the defendant. Id. at

       249 (citing Woolston v. State, 453 N.E.2d 965, 968 (Ind. 1983)). When a party

       exhausts all peremptories and is forced to accept an objectionable or

       incompetent juror, any erroneous for-cause motion is prejudicial because it

       deprives the party of a peremptory challenge that could have been used. Id.

       ‘“The issue of whether the defendant had an impartial jury must focus on one

       or more of the jurors who actually sat and rendered the decision,”’ and thus “at

       least one incompetent or objectionable juror must actually have served on the

       jury.” Id. (quoting Ward v. State, 903 N.E.2d 946, 954-55 (Ind. 2009)).


[25]   Bragg contends that Prospective Juror S, by virtue of his lengthy advocacy for

       the State in criminal matters, was “impliedly biased.” Appellant’s Brief at 5. A

       juror’s bias, supporting excusal for cause, may be actual or implied. Joyner v.

       State, 736 N.E.2d 232, 238 (Ind. 2000). “Implied bias” is attributed to a juror

       upon a finding of a relationship between the juror and one of the parties,

       regardless of actual partiality. Id.


[26]   The State argues that Prospective Juror S has a “tenuous” relationship with the

       “prosecutorial arm of the State.” Appellant’s Brief at 7. I disagree. Although

       Prospective Juror S does not represent the State at the trial court level, he has

       long done so at the appeals level. His employment had spanned more than a

       decade and, as of the time of trial, he was a supervisor who worked closely with


       Court of Appeals of Indiana | Memorandum Decision 49A02-1412-CR-878 | October 15, 2015   Page 11 of 17
       attorneys involved in criminal appeals. The appeals process is frequently a

       continuation of the criminal proceedings, as a person convicted of a crime in

       Indiana has a right to an appeal pursuant to Article 7, Section 6 of the Indiana

       Constitution.


[27]   Given the unique circumstances of Prospective Juror S’s employment, a finding

       of implied bias would have been warranted. Moreover, Prospective Juror S

       arguably expressed actual bias in favor of the State. Although he expressed

       willingness to follow instructions, he repeatedly acknowledged his favoritism

       and his lengthy role as an advocate for the State in appellate matters. Pursuant

       to Indiana Jury Rule 13, prospective jurors are required to swear or affirm that

       he or she “will honestly answer any question asked … during jury selection.”

       We are not in a position to assess the credibility of a prospective juror. No

       challenge was made to the truthfulness of Prospective Juror S’s representations.

       As such, we must take Prospective Juror S at his word for purposes of review,

       and he should have been excused for cause.


[28]   That said, two things must occur in order to obtain a reversal of a conviction

       based on a claim of error in a trial court’s denial of a juror challenge for cause.

       First, a defendant must exhaust all of his or her peremptory challenges if a

       challenge for cause is denied. Oswalt, 19 N.E.3d at 247. Second, a defendant

       must show that an incompetent or objectionable juror served on the jury as a

       result of a trial court’s erroneous rejection of a for-cause challenge. Id. Near

       the end of voir dire, Bragg’s counsel advised the trial court that all his

       peremptory challenges had been used. Also, the State does not suggest that

       Court of Appeals of Indiana | Memorandum Decision 49A02-1412-CR-878 | October 15, 2015   Page 12 of 17
       Bragg failed to comply with the exhaustion rule. The first requirement of

       Oswalt appears to be satisfied. However, Bragg does not develop an argument

       with regard to the second requirement, service by an incompetent or

       objectionable juror.


[29]   In Weisheit, our supreme court clarified that the appellant who makes a claim

       under the Oswalt framework bears the burden of establishing that an

       incompetent or objectionable juror served on his jury.

               Though Weisheit satisfied the exhaustion rule by exhausting his
               peremptory challenges, he does not establish that an “objectionable”
               juror served on his jury. He neither identified which particular juror(s)
               were objectionable nor explains why he wished to strike the juror(s);
               he simply states that in expending all of his peremptory challenges, he
               “was forced to accept other jurors who, although not necessarily
               positioned to be challenged for cause, were biased against his evidence
               in either the guilt phase, the penalty phase, or both.” (Appellant’s Br.
               at 49.) Under Oswalt his conclusory assertion that he was forced to
               accept biased jurors is not nearly enough for us to find reversible error.
26 N.E.3d at 13.


[30]   Bragg focuses his appellate argument upon Prospective Juror S’s alleged

       incompetence, and the preservation of one peremptory strike. At the same

       time, he suggests that an impartial jury would have included neither Juror A or

       O. He does not identify a particular juror that he would have eliminated with a

       preserved peremptory strike, nor does he request our review of either Juror A or

       O. With respect to these jurors, Bragg summarily states: “The presence of both

       Juror O and Juror A on Mr. Bragg’s jury and the inability of his counsel to

       strike one of them deprived him of an impartial jury and prejudiced him.”


       Court of Appeals of Indiana | Memorandum Decision 49A02-1412-CR-878 | October 15, 2015   Page 13 of 17
       Appellant’s Brief at 8. According to our supreme court’s guidance in Weisheit, a

       conclusory allegation of forced acceptance of biased jurors is not nearly enough

       to support reversal.


[31]   For the foregoing reasons, I conclude that Bragg has not established grounds for

       reversal of his conviction. I concur in the result reached, that is, the affirmation

       of Bragg’s convictions for Criminal Deviate Conduct and Theft. 3




       3
         Although the jury found Bragg guilty of one count of Sexual Battery, the trial court did not enter a
       judgment of conviction thereon.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1412-CR-878 | October 15, 2015          Page 14 of 17
                                                  IN THE
           COURT OF APPEALS OF INDIANA

       Douglas Bragg,                                           [Add Hand-down date]

       Appellant-Defendant,                                     Court of Appeals Cause No.
                                                                49A02-1412-CR-878
               v.                                               Appeal from the Marion Superior
                                                                Court
       State of Indiana,                                        The Honorable Stanley Kroh, Judge
                                                                Pro Tempore
       Appellee-Plaintiff
                                                                Trial Court Cause No.
                                                                49G03-1401-FA-3694




       Barnes, Judge, concurring in part and dissenting in part.

[32]   I concur with Judge Bailey’s conclusion that Juror S was subject to removal for

       cause because, as a deputy attorney general with responsibility for criminal

       appeals, he was at least impliedly biased in favor of the State.


[33]   However, I dissent from Judge Bailey’s conclusion that Bragg failed to establish

       reversible error in the denial of his for-cause challenge to Juror S. As our

       supreme court has succinctly explained, “If on appeal you then prove both the

       erroneous denial [of a challenge for cause] and that you were unable to strike

       another objectionable juror because you exhausted your peremptories, you are

       entitled to a new trial, full stop.” Merritt v. Evansville-Vanderburgh Sch. Corp., 765

       Court of Appeals of Indiana | Memorandum Decision 49A02-1412-CR-878 | October 15, 2015   Page 15 of 17
N.E.2d 1232, 1237 (Ind. 2002). Moreover, for purposes of the exhaustion rule,

       objectionable jurors are deemed to be equally prejudicial to incompetent jurors,

       i.e. ones removable for cause; an appellant need not prove that an objectionable

       juror was incompetent. Oswalt v. State, 19 N.E.3d 241, 249 (Ind. 2014) (quoting

       Merritt, 765 N.E.2d at 1236 n.6). In Oswalt, counsel for the defendant attempted

       to remove Juror 28 for cause, which was denied, but used his last peremptory to

       remove Juror 25, not Juror 28, based on his “gut.” Id. at 248. The Oswalt court

       held that this satisfied the Merritt exhaustion rule and preserved appellate review

       of the denial of the challenge for cause to Juror 28. Id.


[34]   In Weisheit v. State, 26 N.E.3d 3 (Ind. 2015), our supreme court addressed a case

       in which the defendant failed to specifically identify any juror whom he was

       unable to remove because of the exhaustion of peremptories and failed to state

       any reason why he wanted to remove any such juror. The court held that the

       defendant’s “conclusory assertion that he was forced to accept biased jurors is

       not nearly enough for us to find reversible error.” Weisheit, 26 N.E.3d at 13.


[35]   My colleague finds this case to be like Weisheit and not Oswalt. I disagree.

       Here, trial counsel specifically identified two jurors—Juror O and Juror A–

       either of whom she could have struck if she had not had to use a peremptory

       challenge on Juror S. Trial counsel noted that both of these jurors had

       expressed doubt during voir dire that they could be fair and in presuming that

       Bragg was innocent. I believe this specificity satisfies Oswalt.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1412-CR-878 | October 15, 2015   Page 16 of 17
[36]   “The Federal and Indiana Constitutions guarantee the right to an impartial

       jury.” Oswalt, 19 N.E.3d at 245. Peremptory challenges are an important tool

       in guaranteeing fair and impartial juries. Id. at 246. Subject to limits such as

       prohibiting removal for discriminatory reasons, peremptory challenges to jurors

       that counsel or client finds objectionable are more often than not based on

       “hunches” that “are difficult if not impossible to explain to a trial court or

       opposing counsel . . . .” Id. I do not believe it is a defendant’s burden to

       explain in detail why he or she wanted to use a peremptory challenge on a

       particular juror. Oswalt identified a “gut” feeling about a particular juror as

       being sufficient. Trial counsel here specifically explained why she found Juror

       O and Juror A objectionable.


[37]   I understand Bragg is accused of committing a very serious and heinous crime.

       However, our judicial system is premised on the theory that even the least

       pleasing criminal defendant gets a “fair shake.” I do not think that happened

       here. The fairness and impartiality of the jury can certainly be called into

       question.


[38]   I believe Juror S should have been subject to a cause challenge, removed, and

       that Bragg has satisfied the exhaustion rule. As such, I believe

       his convictions should be reversed, and the cause remanded for a new trial.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1412-CR-878 | October 15, 2015   Page 17 of 17